Citation Nr: 1227091	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals from a July 2008 RO decision which held that the Veteran had not submitted new and material evidence to support reopening the previously-denied claim for the same benefit.

In September 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  This withdrawal is valid.  38 C.F.R. § 20.704(e). 

In March 2012, the Board reopened the service connection claim for hypertension, and remanded it for further development.  In the March 2012 decision, the Board noted that the Veteran raised a claim for entitlement to service connection for essential tremors, as secondary to his service-connected peripheral neuropathy in a June 2011 statement.  There is no indication that such claim has yet been adjudicated by the RO.  Thus, the Board has no jurisdiction over it and it is referred to the RO for appropriate action. 

In May 2012, the Veteran submitted additional statement along with a waiver of initial RO consideration that was submitted the following month.

FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in service, manifested within one year of service separation, is otherwise related to his active military service, or is etiologically related to service-connected type II diabetes mellitus.
. 
CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in January 2008 and March 2012.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  After the issuance of all VCAA notice, the claim was readjudicated by way of a Supplemental Statement of the Case dated in May 2012.   

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment and personnel records, VA medical evidence, private medical evidence, records from the Social Security Administration, and the Veteran's contentions.  The Veteran has undergone VA examinations, and medical opinions have been obtained in this case.  The Board notes that in his most recent correspondence, received in May 2012, the Veteran identified private treatment by a "Dr. Larson" for diabetes in the mid-1990's.  He specifically noted that at that time he had not been diagnosed with hypertension, therefore the Board questions the significance of those records in the instant claim.  In any event, the Board also observes that private treatment records from BJC Health Center in Fairview Heights, Illinois were obtained in 2001 and those records contain progress notes and laboratory findings that were provided, or ordered, by Dr. Larson of BJC Health Center.  Those records are dated in the 1990's.  The Veteran's SSA records also contain medical evidence from BJC Health Center.  As such, the Board finds that the identified private medical evidence is already of record and any further efforts to obtain any additional records would be futile.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Legal Criteria for a Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection will also be presumed for certain chronic diseases, including cardiovascular renal disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310.  Disability that is chronically worsened by service-connected disability shall be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Analysis

The Veteran is currently diagnosed with hypertension and seeks service connection for such disability.  He does not claim nor does the evidence show that his hypertension had its onset during service.  In this regard, his service treatment records are negative for any complaints, treatment, and/or diagnoses of hypertension.   There is also no evidence of hypertension being diagnosed within the first post-service year.  The Veteran indicated that he was first diagnosed with hypertension in approximately 1999 (see August 2003 VA examination report).  A VA examiner in May 2008 stated that the Veteran began medication for his hypertension in 2001.  Based on the foregoing, service connection for hypertension is not warranted on a direct or presumptive basis.

Nonetheless, the Veteran's primary contention is that his hypertension is related to his service- connected type II diabetes mellitus, and the Board notes that the medical evidence of record contains conflicting etiology opinions.   In this regard, after examination of the Veteran in May 2008, the VA examiner stated that the Veteran's hypertension is "at least as likely as not (50/50 probability) caused as a result of his diabetes mellitus."  The examiner stated that patients with hypertension who have diabetes have increased morbidity and mortality compared to individuals with diabetes.  The examiner also stated that, at that time, the Veteran's diabetes had not aggravated his hypertension, but that it was expected to in the future.    

On the other hand, an August 2003 VA examiner opined that the Veteran's hypertension is not at least as likely as not secondary to his diabetes mellitus, based on the medical literature and the absence of significant diabetic renal involvement.  It was noted that the Veteran's renal functioning at that time was normal.  Similarly, a VA examiner who examined the Veteran and provided opinions in both March 2011 and April 2012, stated that the Veteran's diabetes and hypertension are not etiologically related, and concluded that it is less likely than not that the Veteran's diabetes caused or aggravated his hypertension.  In support of this opinion, the examiner indicated that hypertension and diabetes are two separate pathophysiologic entities, and also noted that the Veteran's renal function has remained normal to date.  

Having reviewed all medical opinions of record, the Board finds the April 2012 VA opinion to be the most probative.  It is factually accurate and fully articulated, and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the VA examiner had the benefit of reviewing the entire record, and was able to address the conflicting opinion of record.  In this regard, the 2012 opinion indicates that the May 2008 opinion was not based upon objective findings.  The Board agrees with this statement because the rationale provided by the May 2008 examiner - that a person with hypertension who also has diabetes has increased morbidity and mortality compared to individuals with just diabetes - is generic in nature, and does not point to any objective findings pertinent to the Veteran in this case.

Additionally, the Board points out that while the VA examiners in 2003 and 2011/2012 suggest that the Veteran's hypertension may be aggravated by his diabetes sometime in the future, there is no evidence, at this time, of aggravation, as the Veteran's renal function has been regarded as normal.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is etiologically related to his type II diabetes mellitus.  

The Board acknowledges that the Veteran is competent to report any observable symptomatology associated with his hypertension.  Jandreau, supra.  However, as to the etiology of his hypertension, he as a lay person, is not competent to offer an opinion.  See 38 C.F.R. § 3.159(a) (2011).  Providing a medical opinion as to etiology of a disability requires medical training and the evidence does not show that he possesses such training.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   Thus, in this case, the Board concludes that the probative and competent medical evidence outweighs the Veteran's lay statement as to etiology.  As the preponderance of the evidence is against the service connection claim for 
hypertension, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service connection claim must therefore be denied. 

ORDER

Entitlement to service connection for hypertension, claimed as secondary to service-connected type II diabetes mellitus, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


